Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6, 8-10, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodward et al (US 4,300,261). 
Regarding claims 1 and 3-6, Woodward et al discloses a surface cleaning apparatus 10 comprising an upper portion 12 including a handle 16, a suction motor, a surface cleaning head 24 pivotally connected to the suction motor (Fig. 1, col. 3, line 16), a vacuum inlet 44 fluidly coupled to the suction motor, an agitation chamber fluidly coupled to the vacuum inlet 44, a rotating agitator 48 partially disposed within the agitator chamber, an agitation blower assembly comprising an air-agitation blower configured to generate a pressurized air flow, the air-agitation blower including an air pump 52, an air-agitation motor 50 being independent from the suction motor, at least one discharged nozzle 82 coupled to the air pump 52 and disposed in front of the rotating agitator 48 and configured to discharge the pressurized air flow to dislodge debris and direct the debris towards the rotating agitator 48 (note Fig. 1-4, col. 3, line 12 to col. 4, line 36).
	Regarding claims 15, Woodward et al discloses a surface cleaning apparatus 10 comprising an upper portion 12 including a handle 16, on or more motors 50 configured to provide a vacuum air flow and a pressurized air-agitation air flow, a surface cleaning head 24 including a front portion and a rear portion, the rear portion pivotally connected to the upper portion 12 and including at least one wheels 38, a vacuum inlet 44 fluidly coupled to the vacuum air flow, an agitation chamber fluidly coupled to the vacuum inlet 44, a rotating agitator 48 partially disposed within the agitator chamber, at least one discharged nozzle 82 coupled to the air pump 52 and disposed in front of the rotating agitator 48 and configured to discharge the pressurized air flow to dislodge debris and direct the debris towards the rotating agitator 48 (note Fig. 1-4, col. 3, line 12 to col. 4, line 36).
	Woodward et al does not disclose expressly a discharge nozzle disposed behind a rotating agitator or disposed between a rotating agitator and a rear portion of a cleaning head.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to position a discharge nozzle behind a rotating agitator or between a rotating agitator and rear portion of a cleaning head because Applicant has not disclosed that the position of the discharge nozzle provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected, Woodward’s apparatus, and Applicant’s invention to perform equally well with any position of the discharge nozzle because both positions would perform the same function of discharge pressurized air flow to dislodge debris from a surface and direct debris towards the rotating agitator.  Therefore, it would have been prima facie obvious to modify to obtain the invention as specified in the claims because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Woodward et al.
Regarding claim 2, the surface cleaning head 24 including wheels 38disposed proximate at rear portion of the surface cleaning head 24 (note Fig. 2).
Regarding claim 8, the surface cleaning head 24 including at least one plenum 78 fluidly coupled between the pump 52 and discharge nozzle 82 (note Fig. 4).
Regarding claims 9-10 and 16-17, Woodward et al discloses the claimed invention except for a ratio of a cross-section area of the plenum to a cross-section area of the discharge nozzle is greater than or equal to 4:1 or 5:1.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select the above ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Allowable Subject Matter
Claims 7, 11-14, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V NGUYEN whose telephone number is (571)272-4490.  The examiner can normally be reached on M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO E. AVILES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Dung Van Nguyen/Primary Examiner, Art Unit 3723